STANDARD AWARDS


Time Inc.
2016 Omnibus Incentive Compensation Plan
Restricted Stock Units Agreement

WHEREAS, the Company has adopted the “Plan” (as defined below), the terms of
which are hereby incorporated by reference and made a part of this Restricted
Stock Units Agreement, including any appendices attached hereto (collectively
the “Agreement”); and
WHEREAS, the Company has determined to grant the restricted stock units (the
“RSUs”) provided for herein to the Grantee pursuant to the Plan and the terms
set forth herein.
NOW, THEREFORE, the Company grants the RSUs subject to the following terms and
conditions:
1.
Definitions. Whenever the following terms are used in this Agreement, they shall
have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

a)
“Cause” means, “Cause” as defined in an employment agreement between the Company
or any of its Affiliates and the Grantee or, if not defined therein or if there
is no such agreement, “Cause” means (i) the Grantee’s continued failure
substantially to perform such Grantee’s duties (other than as a result of total
or partial incapacity due to physical or mental illness) for a period of ten
(10) days following written notice by the Company or any of its Affiliates to
the Grantee of such failure, (ii) dishonesty in the performance of the Grantee’s
duties, (iii) the Grantee’s conviction of, or plea of nolo contendere to, a
crime constituting (A) a felony or equivalent crime under the laws of the United
States or any state thereof or foreign country or (B) a misdemeanor or other
crime involving moral turpitude, (iv) the Grantee’s insubordination, willful
malfeasance or willful misconduct in connection with the Grantee’s duties or any
act or omission which is injurious to the financial condition or business
reputation of the Company or any of its Affiliates, or (v) the Grantee’s breach
of any non-competition, non-solicitation or confidentiality provisions to which
the Grantee is subject. The determination of the Committee as to the existence
of “Cause” will be conclusive on the Grantee and the Company.

b)
“Date of Grant” has the meaning assigned to such term in the Notice.

c)
“Disability” means, “Disability” as defined in an employment agreement between
the Company or any of its Affiliates and the Grantee or, if not defined therein
or if there shall be no such agreement, “disability” of the Grantee shall have
the meaning ascribed to such term in the Company’s long-term disability plan or
policy, as in effect from time to time, to the extent that such definition also
constitutes such Grantee being considered “disabled” under Section 409A(a)(2)(C)
of the Code.

d)
“Employer” has the meaning assigned to such term in Section 6(a) of the
Agreement.

e)
“Employment” means a Grantee’s service as (i) an employee of the Company or any
of its Affiliates or (ii) a member of the Company’s board of directors. A leave
of absence shall not constitute a termination of Employment if such leave of
absence is approved by the Company or its Affiliate in writing; provided, that
such leave of absence constitutes a bona fide leave of absence and not a
“separation from service” under Treas. Reg. 1.409A-1(h)(1)(i). Employment shall
continue if a Grantee transfers (including a termination with an immediate
rehire) between the Company and one of its Affiliates or between the Company’s
Affiliates without a break in service. For purposes of the Plan, unless
otherwise provided in an employment agreement between the Grantee and the
Company or an Affiliate, a Grantee shall not be deemed to be providing services
during any statutory or common-law notice period or any period of “garden leave”
mandated under employment laws. The Committee will have sole discretion to
determine whether a Grantee has ceased to provide services and the effective
date on which the Grantee ceased to provide services.

f)
“Good Reason” means “Good Reason” as defined in an employment agreement between
the Company or any of its Affiliates and the Grantee or, if not defined therein
or if there is no such agreement, “Good Reason” means (i) the failure of the
Company to pay or cause to be paid the Grantee’s base salary or annual bonus
when due or (ii) any substantial and sustained diminution in the Grantee’s
authority or responsibilities materially inconsistent with the Grantee’s
position; provided that either of the events described in clauses (i) and (ii)
will constitute Good Reason only if the Company fails to cure such event within
30 days after receipt from the Grantee of written notice of the event which
constitutes Good Reason; provided, further, that “Good Reason” will cease to
exist for an event on the sixtieth (60th) day following the later of its
occurrence or the Grantee’s knowledge thereof, unless the Grantee has given the
Company written notice of his or her termination of employment for Good Reason
prior to such date.

g)
“Grantee” means the individual to whom this grant of RSUs has been awarded
pursuant to the Plan.

h)
“Notice” means (i) the Notice of Grant of Restricted Stock Units that
accompanies this Agreement, if this Agreement is delivered to the Grantee in
“hard copy,” and (ii) the screen display of the website for the stock plan
administration with the heading “Vesting Schedule and Details” or a
substantially similar heading, which contains the details of the grant governed
by this Agreement, if this Agreement is delivered electronically to the Grantee.

i)
“Plan” means the equity plan maintained by the Company that is specified in the
Notice, which equity plan has been provided to the Grantee separately and forms
a part of this Agreement, as such plan may be amended, supplemented or modified
from time to time.

j)
“Retirement” means a voluntary termination of Employment by the Grantee
following the attainment of age 55 with ten (10) or more years of Employment.
The Grantee’s Employment with Time Warner and its Affiliates prior to the
Distribution shall be taken into account in determining whether the Grantee
satisfies the requirements for Retirement.

k)
“Severance Period” means the period following a termination of Employment during
which a Grantee is entitled to receive both salary continuation payments and
continued participation under the health benefit plans of the Company or any of
its Affiliates, whether pursuant to a separation agreement or an employment
contract with, or a severance plan or other arrangement maintained by, the
Company or any Affiliate.

l)
“Tax-Related Items” has the meaning assigned to such term in Section 6(a) of the
Agreement.

m)
“Vesting Date” means each vesting date set forth in the Notice.

2.
Grant of Restricted Stock Units. The Company hereby grants to the Grantee, on
the terms and conditions hereinafter set forth, the number of RSUs set forth in
the Notice (the “Award”). Each RSU represents the unfunded, unsecured right of
the Grantee to receive a Share on the date(s) and subject to the terms and
conditions specified herein. RSUs do not constitute issued and outstanding
Shares for any corporate purposes and do not confer on the Grantee any right to
vote on matters that are submitted to a vote of holders of Shares.

3.
No Dividend Equivalent Rights or Retained Distributions. The Grantee shall not
be entitled to any Dividend Equivalent Rights or Retained Distributions.

4.
Vesting and Delivery of Vested Securities.

a)
Subject to the terms and provisions of the Plan and this Agreement (including
the Separation from Service Addendum), no later than 60 days after each Vesting
Date with respect to the Award, the Company shall issue or transfer to the
Grantee the number of Shares corresponding to such Vesting Date and the Retained
Distributions, to the extent payable under Section 3, covered by that portion of
the Award. Except as otherwise provided in Section 5, the vesting of such RSUs
and any Retained Distributions relating thereto shall occur only if the
Grantee’s Employment has continued from the Date of Grant through the Vesting
Date.

b)
RSUs Extinguished. Upon each issuance or transfer of Shares in accordance with
this Agreement, a number of RSUs equal to the number of Shares issued or
transferred to the Grantee shall be extinguished and such number of RSUs will
not be considered to be held by the Grantee for any purpose.

c)
Final Issuance. Shares issued or transferred upon vesting of the RSUs shall be
issued in whole Shares. Upon the final issuance or transfer of Shares and
Retained Distributions, if any, to the Grantee pursuant to this Agreement, in
lieu of a fractional Share, the Grantee shall receive a cash payment equal to
the Fair Market Value of such fractional Share.

d)
Section 409A. Notwithstanding anything else contained in this Agreement, for
U.S. taxpayer Grantees, no Shares shall be issued or transferred to a Grantee
before the first date on which a payment could be made without subjecting the
Grantee to tax under the provisions of Section 409A.

5.
Termination of Employment. If the Grantee’s Employment terminates for any reason
(regardless of the reason for such termination and whether later found to be
invalid or in breach of employment laws in the jurisdiction where the Grantee is
providing services) prior to the Vesting Date with respect to any portion of the
Award, then except as otherwise provided in the Separation from Service Addendum
or an employment agreement between the Grantee and the Company or an Affiliate,
the RSUs covered by any such portion of the Award and all Retained Distributions
relating thereto shall be completely forfeited on the date of any such
termination.

6.
Responsibility for Taxes; Compliance with Laws; Incorporation of Plan Terms.

a)
Obligation to Pay Withholding Taxes. The Grantee acknowledges and agrees that,
regardless of any action taken or failed to be taken by the Company or, if
different, the Grantee’s employer (the “Employer”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax and payment
on account or other tax-related items related to Grantee’s participation in the
Plan and legally applicable to Grantee (the “Tax-Related Items”), is and remains
the Grantee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. The Grantee further agrees and acknowledges that the
Company and the Employer (A) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Award, including the grant of the Award, the vesting or settlement of the RSUs,
the subsequent sale of any Shares acquired pursuant to such settlement, the
receipt of any dividends, and the receipt of any Dividend Equivalents or
Retained Distributions; and (B) do not commit to and are under no obligation to
structure the terms of the Award or any aspect of the RSUs to reduce or
eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee is subject to tax in more than
one jurisdiction, the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

The Company’s obligation to deliver the Shares subject to the RSUs and the
Company’s obligation, if any, to pay any Dividend Equivalents or Retained
Distributions shall be subject to payment of all Tax-Related Items by the
Grantee.
b)
Satisfaction of Company’s Withholding Obligations. No later than any relevant
taxable or tax withholding event, as applicable, the Grantee agrees to make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all Tax-Related Items due as a result of such taxable or tax withholding event.
In this regard, Grantee authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:

(i)
by requiring the Grantee to deliver a properly executed notice together with
irrevocable instructions to a broker approved by the Company to sell a
sufficient number of Shares to generate net proceeds (after commission and fees)
equal to the Tax-Related Items and promptly deliver such amount to the Company;

(ii)
by requiring or allowing the Grantee to pay the Tax-Related Items in cash or by
check;

(iii)
by deducting the Tax-Related Items from the Grantee’s wages or other cash
compensation paid to the Grantee by the Company and/or the Employer;

(iv)
for U.S. Grantees, by allowing the Grantee to surrender other Shares that (A) in
the case of Shares initially acquired from the Company (upon exercise of a stock
option or otherwise), have been owned by the Grantee for such period (if any) as
may be required to avoid a charge to the Company’s earnings, and (B) have a Fair
Market Value on the date of surrender equal to the Tax-Related Items;

(v)
by withholding a number of Shares to be issued upon delivery of Shares that have
a Fair Market Value equal to the Tax-Related Items;

(vi)
by selling any Shares (on the Grantee’s behalf pursuant to this authorization)
to the extent required to pay the Tax-Related Items; or

(vii)
by such other means or method as the Committee in its sole discretion and
without notice to the Grantee deems appropriate;

provided, however, that if the Grantee is a Section 16 officer of the Company,
within the meaning of the Exchange Act, then the Company will withhold in Shares
upon the relevant taxable or tax withholding event, as applicable, unless the
use of such withholding method is problematic under applicable tax or securities
law or has materially adverse accounting consequences, in which case the
obligation for Tax-Related Items may be satisfied by one or a combination of the
other methods above.
Depending on the withholding method, the Company shall withhold or account for
Tax-Related Items by considering (x) applicable minimum statutory withholding
rates or other withholding rates if withholding is in Shares or (y) if
withholding is not in Shares but by another means, other applicable withholding
rates, including maximum applicable rates, in which case the Grantee will
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Share equivalent. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, the Grantee is deemed to
have been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
The Company may satisfy its obligation to withhold the Tax-Related Items on
Dividend Equivalents, and Retained Distributions (in each case, to the extent
payable pursuant to Section 3) by withholding a sufficient amount from the
payment or by such other means as the Committee in its sole discretion and
without notice to the Grantee deems appropriate, including withholding from
salary or other amounts payable to the Grantee, Shares or cash having a value
sufficient to satisfy the withholding obligation for Tax-Related Items.
The Company will not issue any Shares, or pay any Dividend Equivalents or
Retained Distributions to the Grantee unless and until the Grantee satisfies its
obligations for Tax-Related Items.
c)
Compliance with Applicable Laws. The Committee may also require the Grantee to
acknowledge that he or she shall not sell or transfer Shares except in
compliance with all applicable securities and exchange control laws, and may
apply such other restrictions on the sale or transfer of the Shares as it deems
appropriate.

d)
Changes in Capitalization and Government and Other Regulations. The Award shall
be subject to all of the terms and provisions as provided in this Agreement and
in the Plan, which are incorporated by reference herein and made a part hereof,
including, without limitation, the provisions of Section 4 of the Plan
(generally relating to adjustments to the number of Shares subject to the Award,
upon certain changes in capitalization and certain reorganizations and other
transactions).

7.
Forfeiture; Waiver. A breach of any of the foregoing restrictions or a breach of
any of the other restrictions, terms and conditions of the Plan or this
Agreement, with respect to any of the RSUs or any Dividend Equivalents and
Retained Distributions relating thereto, except as waived by the Board or the
Committee, will cause a forfeiture of such RSUs and any Dividend Equivalents or
Retained Distributions relating thereto. The Grantee acknowledges that a waiver
by the Company of breach of any provision of this Agreement shall not operate or
be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by the Grantee or any other grantee.

8.
Right of Company to Terminate Employment. Nothing contained in the Plan or this
Agreement shall confer on the Grantee any right to continued Employment and the
Company and any of its Affiliates shall have the right to terminate the
Employment of the Grantee at any such time, with or without Cause,
notwithstanding the fact that some or all of the RSUs and related Retained
Distributions covered by this Agreement may be forfeited as a result of such
termination. The granting of the RSUs under this Agreement shall not confer on
the Grantee any right to any future Awards under the Plan.

9.
Notices. Any notice which either party hereto may be required or permitted to
give the other shall be in writing and may be delivered personally or by mail,
postage prepaid, addressed to Time Inc., at 1271 Avenue of the Americas, New
York, NY 10020, attention Stock Plan Administration and to the Grantee at his or
her address, as it is shown on the records of the Company or its Affiliate, or
in either case to such other address as the Company or the Grantee, as the case
may be, by notice to the other may designate in writing from time to time.

10.
Interpretation and Amendments. The Committee has plenary authority to interpret
this Agreement and the Plan, to prescribe, amend and rescind rules relating
thereto and to make all other determinations in connection with the
administration of the Plan. The Committee may from time to time modify or amend
this Agreement in accordance with the provisions of the Plan.

11.
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and shall be binding upon
and inure to the benefit of the Grantee and his or her legatees, distributees
and personal representatives.

12.
Copy of the Plan and Documents. By accepting this Award, the Grantee agrees and
acknowledges that he or she has received and had an opportunity to read a copy
of the Plan. The Grantee acknowledges and agrees that the Grantee may be
entitled from time to time to receive certain other documents related to the
Company, including the Company’s annual report to Shareholders and proxy
statement related to its annual meeting of Shareholders (which become available
each year approximately three months after the end of the calendar year), and
the Grantee consents to receive such documents electronically through the
Internet or as the Company otherwise directs.

13.
Governing Law. The Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware without regard to any choice of law
rules thereof which might apply the laws of any other jurisdiction.

14.
Waiver of Jury Trial. To the extent not prohibited by applicable law which
cannot be waived, each party hereto hereby waives, and covenants that it will
not assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any forum in respect of any suit, action, or other proceeding arising
out of or based upon this Agreement.

15.
Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably submits to the jurisdiction of the state courts of the State
of New York located in the County of New York and the jurisdiction of the United
States District Court for the Southern District of New York for the purposes of
any suit, action or other proceeding arising out of or based upon this
Agreement. Each of the parties hereto to the extent permitted by applicable law
hereby waives, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding brought in such courts, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
such suit, action or proceeding in the above-referenced courts is brought in an
inconvenient forum, that the venue of such suit, action or proceedings, is
improper or that this Agreement may not be enforced in or by such court. Each of
the parties hereto hereby consents to service of process by mail at its address
to which notices are to be given pursuant to Section 9 hereof.

16.
Data Privacy. The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other RSU grant materials
(“Data”) by and among, as applicable, the Employer, the Company and its
Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.
The Grantee understands that Data will be transferred to Fidelity Stock Plan
Services, LLC or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Grantee authorizes the Company, Fidelity
Stock Plan Services, LLC and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. The Grantee understands that
Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan. If the Grantee resides outside
the U.S., the Grantee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, the Grantee understands that he or she is providing the
consents herein on a purely voluntary basis. If the Grantee does not consent, or
if the Grantee later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be affected; the only
consequence of refusing or withdrawing the Grantee’s consent is that the Company
would not be able to grant the Grantee RSUs or other equity awards or administer
or maintain such awards. Therefore, the Grantee understands that refusing or
withdrawing his or her consent may affect the Grantee’s ability to participate
in the Plan. For more information on the consequences of the Grantee’s refusal
to consent or withdrawal of consent, the Grantee understands that he or she may
contact his or her local human resources representative.
17.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

18.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

19.
Appendices For Non-U.S. Grantees. Notwithstanding any provisions in this
Agreement, Grantees residing and/or working outside the United States shall be
subject to the Terms and Conditions for Non-U.S. Grantees attached hereto as
Appendix A and to any Country-Specific Terms and Conditions for the Grantee’s
country attached hereto as Appendix B. If the Grantee relocates from the United
States to another country, the Terms and Conditions for Non-U.S. Grantees and
the applicable Country-Specific Terms and Conditions will apply to the Grantee,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.
Moreover, if the Grantee relocates between any of the countries included in the
Country-Specific Terms and Conditions, the special terms and conditions for such
country will apply to the Grantee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Terms and Conditions for Non-U.S. Grantees and the
Country-Specific Terms and Conditions constitute part of this Agreement.

20.
Repayment/Forfeiture. As an additional condition of receiving this Award, the
Grantee agrees that the Award and any proceeds or other benefits the Grantee may
receive hereunder shall be subject to forfeiture and/or repayment to the Company
to the extent and in the manner required (i) under the terms of any policy
adopted by the Company as may be amended from time to time (and such
requirements shall be deemed incorporated into this Agreement without the
consent of the Grantee) or (ii) to comply with any requirements imposed under
applicable laws and/or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Shares are listed or quoted,
including, without limitation, pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010.

21.
Rejection of Award. If the Grantee does not wish to receive this Award and/or
does not consent and agree to the terms and conditions upon which this Award is
offered, as set forth in the Plan and this Agreement, including the Appendices A
and B attached hereto, then the Grantee must reject the Award by notifying the
Company’s General Counsel at 225 Liberty Street, New York, NY 10281 no later
than 60 days following the Date of Grant, in which case the Award will be
cancelled. The Grantee’s failure to notify the Company of his or her rejection
of the Award within this specified period will constitute the Grantee’s
acceptance of the Award and the terms and conditions upon which the Award is
offered, as set forth in the Plan and this Agreement, including the Appendices A
and B attached hereto.



1.




Separation from Service Addendum
The following terms and conditions shall apply to a Grantee’s RSUs unless the
Grantee is party to a written agreement with the Company or one of its
Affiliates that provides for different treatment. Where no such other agreement
exists, a Grantee whose Employment with the Company or any of its Affiliates
terminates shall have no claim against the Company with respect to the RSUs and
related Retained Distributions, other than as set forth in this Addendum, and
this Addendum shall be the Grantee’s sole basis for any remedy under this Award
related to such termination of Employment. A termination of Employment shall not
be deemed to have occurred for purposes of any provision of this Addendum (or
Agreement) providing for the delivery of any Shares or payment of any Retained
Distributions or other amounts subject to Section 409A upon or following a
termination of Employment until such termination is also a “separation from
service” within the meaning of Section 409A, and for purposes of any such
provision of this Addendum (or Agreement), references to a “resignation,”
“termination,” “terminate,” “termination of employment” or like terms shall mean
separation from service.
Event Triggering Employment Termination
Vesting Acceleration on Employment Termination
Disability, death: If the Grantee’s Employment terminates on account of
Grantee’s Disability or death, then:
Full vesting.
The RSUs for which a Vesting Date has not yet occurred and any Retained
Distributions relating thereto shall, to the extent the RSUs were not
extinguished prior to such termination of Employment, fully vest on the date of
any such termination of Employment, and Shares subject to the RSUs shall be
issued or transferred to the Grantee or his or her heirs, as soon as
practicable, but no later than 60 days, following such termination of
Employment.
Change in Control:  If, (i) on, or within twelve (12) months following, the date
of a Change in Control, the Grantee’s Employment terminates without Cause or due
to Grantee’s resignation for Good Reason, in either case, prior to the Vesting
Date with respect to any portion of the Award, and (ii) the Grantee does not
satisfy the requirement of termination of Employment as a result of death or
Disability as of the date of such termination of Employment (in which cases, the
treatment would be as specified above), then
Full vesting (subject to net after tax benefit rule).
The RSUs for which a Vesting Date has not yet occurred, to the extent the RSUs
were not extinguished prior to such termination of Employment, shall fully vest
unless the accelerated amount would be subject to an excise tax under Section
280G of the Code in which case the portion of the RSUs that vest will be reduced
to the extent such reduction results in a greater net after tax benefit to the
Grantee.
Shares subject to the vested RSUs shall be issued or transferred to the Grantee
as soon as practicable, but no later than 60 days, following such termination
of Employment.
Other Termination of Employment: If the Grantee’s Employment terminates prior to
the Vesting Date with respect to any portion of the Award for any reason not
explicitly set forth above, then:
No vesting acceleration.
The RSUs covered by any unvested portion of the Award and all Retained
Distributions relating thereto shall be completely forfeited on the date of the
termination of Employment.






APPENDIX A
Time Inc.
2016 Omnibus Incentive Compensation Plan
Restricted Stock Units Agreement


Terms and Conditions for Non-U.S. Grantees
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Restricted Stock Units Agreement.
1.
Nature of Grant. In accepting the grant of the RSUs, the Grantee acknowledges,
understands and agrees that:

a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

b)
the grant of the RSU is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

c)
all decisions with respect to future RSU or other grants, if any, will be at the
sole discretion of the Company;

d)
the RSU grant and the Grantee’s participation in the Plan shall not create a
right to Employment or be interpreted as forming an employment or services
contract with the Company, the Employer or any Subsidiary or Affiliate and shall
not interfere with the ability of the Company, the Employer or any Subsidiary or
Affiliate, as applicable, to terminate the Grantee’s Employment;

e)
the Grantee is voluntarily participating in the Plan;

f)
the RSU and the Shares subject to the RSU are not intended to replace any
pension rights or compensation;

g)
the RSU and the Shares subject to the RSU, and the income and value of same, are
not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

h)
unless otherwise agreed with the Company, the RSU and the Shares subject to the
RSU, and the income and value of same, are not granted as consideration for, or
in connection with, services the Grantee may provide as a director of an
Affiliate of the Company;

i)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

j)
no claim or entitlement to compensation shall arise from forfeiture of this
Award resulting from the termination of the Grantee’s Employment, whether by the
Grantee or the Employer; and

k)
the Grantee acknowledges and agrees that neither the Company, the Employer nor
any Subsidiary or Affiliate shall be liable for any foreign exchange rate
fluctuation between the Grantee’s local currency and the United States Dollar
that may affect the value of the RSU or of any amounts due to the Grantee
pursuant to the settlement of the RSU or the subsequent sale of any Shares
acquired upon settlement.

2.
Insider Trading Restrictions/Market Abuse Laws. The Grantee acknowledges that,
depending on his or her country of residence, the Grantee may be subject to
insider trading restrictions and/or market abuse laws, which may affect his or
her ability to acquire or sell Shares or rights to Shares (e.g., RSUs) under the
Plan during such times as the Grantee is considered to have “inside information”
regarding the Company (as defined by the laws in the Grantee’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. The Grantee is responsible for ensuring compliance with any
applicable restrictions and is advised to consult his or her personal legal
advisor on this matter.

3.
Foreign Asset/Account Reporting; Exchange Controls. The Grantee’s country may
have certain foreign asset and/or account reporting requirements and/or exchange
controls that may affect the Grantee’s ability to acquire or hold Shares under
the Plan or cash received from participating in the Plan (including from any
dividends, Dividend Equivalents or Retained Distributions received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
the Grantee’s country. The Grantee may be required to report such accounts,
assets or transactions to the tax or other authorities in the Grantee’s country.
The Grantee also may be required to repatriate sale proceeds or other funds
received as a result of the Grantee’s participation in the Plan to the Grantee’s
country through a designated bank or broker and/or within a certain time after
receipt. The Grantee acknowledges that it is the Grantee’s responsibility to be
compliant with such regulations, and the Grantee is advised to consult the
Grantee’s personal legal advisor for any details.

2.

4.    Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


APPENDIX B
Time Inc.
2016 Omnibus Incentive Compensation Plan
Restricted Stock Units Agreement


Country-Specific Terms and Conditions


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan, the Restricted Stock Units Agreement and the
Terms and Conditions for Non-U.S. Grantees.
Terms and Conditions
This Appendix B includes additional terms and conditions that govern the RSUs if
the Grantee resides and/or works in one of the countries listed below. If the
Grantee is a citizen or resident of a country (or is considered as such for
local law purposes) other than the one in which the Grantee is currently
residing and/or working or if the Grantee moves to another country after
receiving the grant of the RSUs, the Company will, in its discretion, determine
the extent to which the terms and conditions herein will be applicable to the
Grantee.
Notifications
This Appendix B also includes information regarding exchange controls and
certain other issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
February 2016. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that the Grantee not rely on the information in
this Appendix B as the only source of information relating to the consequences
of the Grantee’s participation in the Plan because the information may be out of
date at the time that the RSUs vest or the Grantee sells Shares acquired under
the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation and the Company is not in a position
to assure the Grantee of a particular result. Accordingly, the Grantee is
advised to seek appropriate professional advice as to how the relevant laws in
the Grantee’s country may apply to the Grantee’s situation.
If the Grantee is a citizen or resident of a country other than the one in which
the Grantee is currently residing and/or working (or if the Grantee is
considered as such for local law purposes) or if the Grantee moves to another
country after receiving the grant of the RSUs, the information contained herein
may not be applicable to the Grantee in the same manner.
CANADA
Terms and Conditions
Responsibility for Taxes. This section supplements Section 6 of the Agreement.
Notwithstanding anything to the contrary in this section or the Agreement,
Canadian Grantees shall not be permitted to pay Tax-Related Items by
surrendering previously acquired Shares to the Company.
Termination of Employment/Nature of Grant. This section supplements the
definition of “Employment “ in Section 1(c) and Section 5 of the Agreement and
Conditions for Non-U.S. Grantees.
The Grantee understands and agrees that the Grantee’s Employment shall be deemed
to cease as of: (i) the date the Grantee is no longer actively employed by the
Employer or (ii) if earlier, the date the Grantee receives notice of termination
of employment from the Employer, in each case regardless of any notice period or
period of pay in lieu of such notice required under local law (including, but
not limited to statutory law, regulatory law and/or common law). The Grantee
further understands that the Board (or the Committee) shall have the exclusive
discretion to determine when the Grantee is no longer actively providing
services for purposes of the Plan and the effective date on which the Grantee
ceased to provide services.
The following terms and conditions will apply if the Grantee is a resident of
Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaires intentées, directement ou indirectement, relativement à ou suite à
la présente convention.
Data Privacy. This provision supplements the Data Privacy section of the
Agreement:
The Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Grantee further authorizes the Company, any Subsidiary or Affiliate and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Grantee further authorizes the Company, any Subsidiary or Affiliate and the
administrator of the Plan to record such information and to keep such
information in his or her employee file.
Notifications
Securities Law Information. The Grantee is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the
NYSE).
Foreign Asset /Account Reporting Information. Canadian residents are required to
report foreign property, including Shares and rights to receive Shares (e.g.,
RSUs granted or Shares acquired under the Plan) in a non-Canadian company, on
Form T1135 (Foreign Income Verification Statement), on an annual basis, if the
total cost of the individual’s foreign property exceeds C$100,000 at any time
during the year. Thus, if the C$100,000 cost threshold is exceeded by other
foreign property held by the individual, RSUs must be reported. Such RSUs may be
reported at a nil cost.
For purposes of the reporting, Shares acquired under the Plan may be reported at
their adjusted cost bases. The adjusted cost basis of a Share is generally equal
to the fair market value of such Share at the time of acquisition; however, if
the individual owns other Shares (e.g., acquired under other circumstances or at
another time), the adjusted cost basis may be different.
The Grantee is advised to consult his or her personal tax advisor to determine
the Grantee’s exact reporting requirements in this regard.
HONG KONG
Notifications
Securities Law Notification. WARNING: The contents of this document have not
been reviewed by any regulatory authority in Hong Kong. The Grantee is advised
to exercise caution in relation to the offer. If The Grantee is in any doubt
about any of the contents of this document, the Grantee should obtain
independent professional advice. Neither the grant of the RSUs nor the issuance
of Shares upon vesting of the RSUs constitutes a public offering of securities
under Hong Kong law and is available only to employees of the Company or its
Affiliates. The Agreement, including Appendices A and B, the Plan and other
incidental communication materials distributed in connection with the RSUs (i)
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, and (ii) are intended only for the personal use of
employees of the Company and its Affiliates and may not be distributed to any
other person.
Occupational Retirement Schemes Ordinance Notification. The Company specifically
intends that the Plan will not be an occupational retirement scheme for purposes
of the Occupational Retirement Schemes Ordinance.
INDIA
Notifications
Exchange Control Notification. The Grantee must repatriate to India any proceeds
from the sale of Shares within 90 days of receipt, and any dividends, Dividend
Equivalents or Retained Distributions within 180 days of receipt. The Grantee
should obtain evidence of the repatriation of funds in the form of a foreign
inward remittance certificate (“FIRC”) from the bank where the Grantee deposits
the foreign currency. The Grantee should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation. The Grantee is also responsible for complying
with any other exchange control laws in India that may apply to the RSUs or the
Shares acquired under the Plan.
Foreign Asset/Account Reporting Notification. The Grantee is required to declare
any foreign bank accounts and any foreign financial assets (including Shares
acquired under the Plan, proceeds from the sale of Shares and, possibly, the
RSUs) in the Grantee’s annual tax return.
NETHERLANDS
There are no country-specific provisions.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Section 6 of the
Agreement:
If payment or withholding of the income tax due in connection with the Award is
not made within ninety (90) days of the end of the tax year in which any event
giving rise to the income tax liability occurs or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax shall constitute a loan
owed by the Grantee to the Employer, effective on the Due Date. The Grantee
agrees that the loan will bear interest at the official rate of Her Majesty’s
Revenue and Customs (“HMRC”) and will be immediately due and repayable by the
Grantee, and the Company and/or the Employer may recover it at any time
thereafter by any of the means referred to in Section 6 of the Agreement or
otherwise permitted under the Plan. The Grantee authorizes the Company to delay
the issuance of any Shares unless and until the loan is repaid in full.
Notwithstanding the foregoing, if the Grantee is an executive officer or
director (as within the meaning of section 13(k) of the Exchange Act), the
Grantee shall not be eligible for a loan to cover the income tax due as
described above. In the event that the Grantee is an executive officer or
director and Tax-Related Items are not collected from or paid by the Grantee by
the Due Date, the amount of any uncollected Tax-Related Items may constitute a
benefit to the Grantee on which additional income tax and national insurance
contributions may be payable. the Grantee acknowledges that the Grantee
ultimately will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company or the Employer (as applicable) for the value of any
national insurance contribution due on this additional benefit. The Grantee
further acknowledges that the Company or the Employer may recover such amounts
from the Grantee by any of the means referred to in Section 6 of the Agreement,
or otherwise permitted under the Plan.
Joint Election. As a condition of the Grantee’s participation in the Plan, the
Grantee agrees to accept any liability for secondary Class 1 national insurance
contributions which may be payable by the Company and/or the Employer in
connection with the RSUs and any event giving rise to Tax-Related Items (the
“Employer’s NICs”). Without limitation to the foregoing, the Grantee agrees to
enter into a joint election with the Company (the “Joint Election”), the form of
such Joint Election being formally approved by HMRC, and to execute any other
consents or elections required to accomplish the transfer of the Employer’s NICs
to the Grantee. The Grantee further agrees to execute such other joint elections
as may be required between the Grantee and any successor to the Company and/or
the Employer. The Grantee further agrees that the Company and/or the Employer
may collect the Employer’s NICs from him or her by any of the means set forth in
Section 6 of the Agreement.
If the Grantee does not complete the Joint Election prior to vesting of the
RSUs, or if approval of the Joint Election is withdrawn by HMRC and a new Joint
Election is not entered into, the RSUs shall become null and void and will not
vest, without any liability to the Company or the Employer.


1